 In the Matter Of MID-CONTINENT PETROLEUM CORPORATIONandINTER-NATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS, ANDHELPERS OF AMERICA, A. F. OF L.Case No. 16-R-1420.-Decided January 3,1946Mr. Karl H. Mueller,of Fort Worth,Tex., andMessrs.R. H. WillsandJ.P. Greve,of Tulsa, Okla., for the Company.Mr. Enos E. Boyd,of Tulsa, Okla., for the Boilermakers.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhoodof Boiler-makers,Iron Shipbuilders, and Helpers of America, A. F. of L.,herein called the Boilermakers, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofMid-Continent Petroleum Corporation, Tulsa, Oklahoma, hereincalled theCompany, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Glenn L. Moller,Trial Examiner.The hearing was held at Tulsa, Oklahoma, onAugust 6, 1945.The Company and the Boilermakers appeared andparticipated.At the hearing the Company moved to dismiss theinstant petition.For reasons stated in Sections III and IV,infra,the motion is denied.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMid-Continent Petroleum Corporation,a Delaware corporation, isengagedat its Tulsa, Oklahoma refinery in the production,refining,65 N. L.R. B., No. 27.113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDsale, and distribution of petroleum products.Annually, at its Tulsa,Oklahoma, refinery, the Company produces petroleum products valuedat approximately $1,000,000, of which in excess of 50 percent isshipped to points outside the State of Oklahoma.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders.and Helpers of America, is a labor organization, affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.?II.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Boilermakersas the exclusive bargaining representative of certain of its employees,until the Boilermakers has been certified by the Board in an appro-priate unit 1A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Boilermakers representsa substantial number of employees in the unit hereinafter foundappropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Company's Tulsa, Oklahoma, refinery is divided into threedepartments, one of which is the mechanical department. In thisdepartment, there is a maintenance section, which is composed ofseveral shops, including the welding and boiler shops, each underthe supervision of a foreman.The Boilermakers seeks a single uniti On March 17, 1937, the Company and the International Association of Oil Field GasWell and Refinery Workers of America, CIO, herein called the CIO, entered into a contractterminable upon 30 days' written notice from either party to the other In this contract,the CIO agreed to represent only those employees sho are its membersNeither the CIO nor the Company urge this contract as a bar to the instant proceedings.It also appears that in a letter, dated July 13, 1945, sent to the Boilermakers, the CIOdisclaimed all interest in this case2 The Field Examiner reported that the Boilermakers submitted 33 applications formembeiship dated between May and July '1945At the hearing, the TrialExaminerstated on the record that the Boilermakers submitted 22 additional applications formembership cards and 2 authorization cards.There were approximately 89 employees inthe alleged appropriate unit.At the hearing, as well as in Its brief, the Company contended that the Boilermakersdid not make a sufficient showing of interest in the unit it alleged to be appropriate.Weare of the opinion that the Company's contention is without merit. MID-CONTINENT Y'ETROLEUM CORPORATION115of all boilermakers and welders and their respective helpers en-gaged in the maintenance section of the mechanical department ofthe Company's Tulsa, Oklahoma, refinery, including all welders as-signed to the technical process engineering section, and tank carrepair shop, and the reclamation section, the blacksmith in the boilershop, but excluding welders permanently assigned to the pipe shop,the toolroom employee in the boiler shop, inspectors,a and super-visory employees.The Company contends, however, that all itsemployees working throughout the maintenance section of the me-chanical department constitute the appropriate unit. In the eventthe Board finds that the employees sought by the Boilermakers con-stitute an appropriate unit, the Company would include all weldersengaged in the Company's garages located throughout the State ofOklahoma and other States, all departmental laborers permanentlyassigned to the welding and boiler shops, and the toolroom employeeengaged in the boiler shop; the Boilermakers would excludeall theseemployees from the unit.Although we do not agree with the Boilermakers that the em-ployees in both the boiler and welding shops togetherare a suffi-ciently homogeneous group to constitute v6 single appropriate unit,it is clear that each shop is comprised of skilled employees who forma cohesive and distinct craft group, and that each singly can con-stitute an appropriate unit for the purposes of collective bargaining.'Departmental laborers:The Company periodicallyassigns, on apermanent basis, to the welding and boiler shops unskilledlaborerswho evince a desire to become skilled boilermakers or welders. Thesemen perform the same work as helpers, and latersomeof them riseto more skilled positions in these shops.5 Inasmuch as these depart-mental- laborers perform the work of helpers, we are of the opinionthat they should be represented as part of the group of which theyare respectively assigned.We shall include them.Welders assigned to the Company's garagee:The Company hasseveral garages located throughout the State of Oklahoma and otherStates, in which it employs welders.These welders are not a part6In the boilershop, the Company, occasionally,assigns boilermakers journeymen asinspectors.While acting in that capacity,a boilermaker has supervisoryauthoritywithin our customary definition of that term,and the parties have agreed to exclude fromany unit hereinafter found appropriate boilermakers who are soassigned.' It appears that all weldersand boilermakersand theirhelpers working throughout themaintenance section are regularly assigned to the boiler and weldingshops, respectively,except for three welders permanentlyassigned tothe pipe shop.With respectto thosewelders assigned to the pipe shop, the Boilermakers have cededjurisdictionover them tothe Pipe Fitters, Local No. 205, A F. L, which hasfiled a petition with the Board seekingto represent all employees in the Company's pipe shop.6 The Companypursues apolicy ofassigning unskilled laborers on a permanent basisto its various shops andthereafter promoting them to skilled positions as they becomemore proficientin their work. 116DECISIONS OF NATIONAL LABORRELATIONS BOARDof the welding group sought by the Boilermakers and have no com-munity of interest with such employees.We shall, therefore, ex-clude them from the unit of welders hereinafter found appropriate.Toolroom employees':In the boiler shop, there is a toolroom em-ployee who is in charge of all tools used by the boilermakers. Inas-much as the duties and interests of this employee differ substantiallyfrom the employees included in the boilermakers' unit hereinafterfound appropriate, we shall exclude him.We find that the following groups each constitutes an appropriateunit for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:(1)All the Company's Tulsa, Oklahoma, refinery boilermakersand their helpers assigned to the boiler shop, including departmentallaborers permanently assigned to that shop and the blacksmith, butexcluding the toolroom employee, inspectors, the foreman,assistantforemen, shift foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.(2)All the Company's Tulsa, Oklahoma, refinery welders andtheir helpers assigned to the welding shop, including departmentallaborers, welders assigned to the technicalprocess engineering sec-tion, the tank car repair shop and the reclamation section, but ex-cluding the welders permanently connected with the pipe shop andthe garages, the foreman, assistant foremen, shift foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Mid-Continent MID-CONTINENT PETROLEUM CORPORATION117Petroleum Corporation, elections by secret ballot shall be conductedas early as possible, but not later than sixty (60) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent for1,._-National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,to determine whether or not they desire to be represented by Inter-national Brotherhood of Boilermakers, Iron Shipbuilders, and Help-ers of America, A. F. of L., for the purposes of collective bargaining.